ACCEPTED
                                                                                            07-15-00297-cv
                                                                              SEVENTH COURT OF APPEALS
                                                                                        AMARILLO, TEXAS
                                                                                     8/19/2015 11:31:52 AM
                                                                                          Vivian Long, Clerk



                                   No. 07-15-00297-CV
                                                                        FILED IN
                                     COURT OF APPEALS     7th COURT OF APPEALS
                                 SEVENTH DISTRICT OF TEXAS AMARILLO, TEXAS
                                                                  8/19/2015 11:31:52 AM
                             ________________________                   VIVIAN LONG
                                                                           CLERK
                        DIMOCK OPERATING COMPANY, and
                    JOE W. DIMOCK, D/BA DIMOCK PETROLEUM,
                                                      Appellants,
                                       v.

                            SUTHERLAND ENERGY CO., LLC
                                                                         Appellee.
                                   ________________________

                             On appeal from Cause No. 11,098
                            th
                         46 District Court, Hardeman County, Texas
                            Hon. Dan Mike Bird, Judge Presiding


                  JOINT MOTION TO CORRECT CLERK’S RECORD
                         AND FOR EXTENSION OF TIME


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COME NOW Dimock Operating Company, and Joe W. Dimock, d/b/a

Dimock Petroleum, Appellants, and respectfully state as follows:

      1.        The Clerk’s Record filed with this Honorable Court fails to contain all

the documents requested and has the following errors:

           a.    The Index is incorrectly numbered; documents in the Record do not
                 appear on the page indicated on the Index.
           b. Page 6 - Plaintiff’s Original Petition and Petition for Declaratory
              Judgment is missing all exhibits.


           c. Page 1380 – Plaintiff’s Amended Petition, Petition for Declaratory
           Judgment and Application for Injunctive Relief is missing all Exhibits.

           d. Page 1542 – Temporary Injunction Order is not signed by the judge.

           e. Page 1547 - Writ of Injunction is missing the attached Temporary
           Injunction Order.

           f. Page 1560 – Court’s docket sheet – Single page with only one entry
           (should be multiple pages and multiple entries).


           g. Pages 310-376 in the submitted record (a deposition taken in 2015) is
              not an exhibit to Plaintiff’s Reply to Defendant’s Response to
              Plaintiff’s Partial MSJ filed on September 22, 2014, and, therefore,
              should be deleted from the corrected Record.

      2.      One of the two injunction orders at issue in this appeal is not included

in the submitted record because the Clerk put an unsigned copy of the order in the

submitted Record, and not the signed Order that was sent to the parties.

      3.      When the Index says documents are on a certain page, and the

documents are, instead, on a different page, it causes confusion to the Court in

locating the documents, and further confusion when the parties’ Briefs cite a

different page number for the same document.

      4.      Appellee moves this Honorable Court to order the District Clerk to

prepare a new Clerk’s Record in the proper form with all requested documents,

including their exhibits, with both requested signed injunction orders, and with an
Index that correctly reflects the page number where each included document is

located.

      5.    Appellee further moves that the District Clerk be ordered to deliver

the corrected Clerk’s Record to counsel for Appellant (who paid for the Record) at

the Clerk’s expense.

      6.    Because the Clerk’s Record was not properly prepared and, therefore,

the Appellant’s Brief cannot be prepared timely with appropriate Clerk’s Record

citations, Appellant also moves this Honorable Court to order that the time for

Appellant’s Brief be extended until 20 days after the corrected Clerk’s Record is

filed with the Court and presented to counsel for Appellants.

      Dated this 19th day of August, 2015.

                                      Respectfully submitted,

                                      Lovell, Lovell, Newsom & Isern, L.L.P.
                                      John H. Lovell, SBN 12609300
                                      (john@lovell-law.net)
                                      Barbara A. Bauernfeind, SBN 08190500
                                      (barbara@lovell-law.net)
                                      112 West 8th Avenue, Suite 1000
                                      Amarillo, Texas 79101-2314
                                      Telephone: (806) 373-1515
                                      Facsimile: (806) 379-7176

                                          John H. Lovell
                                      John H. Lovell

                                      ATTORNEYS FOR APPELLANT
                                Certificate of Conference
      I hereby certify that we have conferred with Mr. Chris Lehman, lead counsel
for Appellee, and Appellee agrees with this Motion and joins in the Motion.

                                                 John H. Lovell
                                            John H. Lovell

                                  Certificate of Service
      I hereby certify that a true and correct copy of the foregoing document was
delivered, as certified below, this 19th day of August, 2015 to:

      Cornell Curtis                                   Via email: vernonlaw@sbcglobal.net
      CORNELL D. CURTIS, P.C.
      1716 Main Street
      Vernon, TX 76384

      Jerry L. Ewing, Jr.                          Via email: jerry.ewing@wbclawfirm.com
      Nathan R. Cash                                         nathan.cash@wbclawfirm.com
      WALTERS, BALIDO & CRAIN, L.L.P.         and via CMRRR #7015 0640 00003 9100 4055
      10440 North Central Expressway
      Dallas, TX 75231

      Chris Lehman                                    Via email: clehman@malonelawtx.com
      MALONE LAW FIRM                           and via CMRRR #7015 0640 0003 9100 4062
      1901 Lamar Street
      P. O. Box 953
      Vernon, TX 76385

      Stanley Watson                                          Via email: srwatson1@att.net
      307 Main Street
      P. O. Box 506
      Quanah, TX 79252-0506

      Mr. Ryan S. Mindell                 Via email: Ryan.Mindell@texasattorneygeneral.gov
      Mr. Adam N. Bitter                    Via email: adam.bitter@texasattorneygeneral.gov
      Texas Attorney General
      P. O. Box 12548
      Austin, TX 78701
                                                 John H. Lovell
                                            John H. Lovell